                 Case 2:19-cv-00026 Document 1 Filed 05/28/19 Page 1 of 5



                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                     DEL RIO DIVISION

    ELIDA RODRIGUEZ                                   §
      Plaintiff,                                      §
                                                      §
    vs.                                               §                            2:19-cv-26
                                                              Civil Action No. __________________
                                                      §
                                                      §
    STATE FARM FIRE AND                               §
    CASUALTY COMPANY,                                 §
      Defendant.                                      §                          JURY REQUESTED

               DEFENDANT STATE FARM FIRE AND CASUALTY COMPANY’S
                              NOTICE OF REMOVAL

          PLEASE TAKE NOTICE that Defendant State Farm Fire and Casualty Company (State

Farm or Defendant), files this Notice of Removal pursuant to 28 U.S.C. §§ 1332, 1441, and

1446(a), and would show as follows:

                                            INTRODUCTION

          1.      This is a personal injury case arising out of an incident that occurred on or about

January 4, 2017. Plaintiff Elida Rodriguez filed her Original Petition in Cause No. 19-05-37344-

MCV in the 293rd Judicial District Court of Maverick County, Texas, on May 7, 2019, initiating

this lawsuit.1

          2.      Removal is based on diversity jurisdiction because the amount in controversy

exceeds $75,000.00, exclusive of interest and costs, and there is complete diversity between

Plaintiff and Defendant.

          3.      Defendant has not been served with citation but appeared in the case by filing its

Original Answer in state court prior to filing this Notice of Removal 2



1
    See Exhibit 2, Plaintiffs’ Original Petition Seeking Declaratory Judgment.
2
    See Exhibit 3, Defendant’s Original Answer.
                 Case 2:19-cv-00026 Document 1 Filed 05/28/19 Page 2 of 5



          4.      Defendant files this Notice of Removal based on the grounds asserted herein, and

promptly upon the filing of same, is also filing a Notice of Filing Notice of Removal with the state

court in which this case was previously pending.

                                      GROUNDS FOR REMOVAL

          5.      This Court has original jurisdiction over this civil action pursuant to 28 U.S.C.

§ 1332(a) because the parties involved are citizens of different states, and the matter in controversy

exceeds $75,000.00, exclusive of interest and costs.

          A.      Complete Diversity Exists Between the Parties.

          6.      According to Plaintiff’s Original Petition, Plaintiff is a resident of Eagle Pass,

Texas.3 In determining diversity jurisdiction, the state where someone establishes his domicile

serves a dual function as his state of citizenship.4 “Evidence of a person’s place of residence . . .

is prima facie proof of his domicile."5 Furthermore, once established, “[a] person’s state of

domicile presumptively continues unless rebutted with sufficient evidence of change.”6 Thus, for

purposes of diversity of citizenship, Plaintiff is considered a Texas citizen.

          7.      At the time of filing of the lawsuit in state court and at the time of filing of this

Notice of Removal, State Farm was and is an Illinois insurer.7 Accordingly, Defendant is not a

citizen of the State of Texas for purposes of federal diversity jurisdiction.



3
    See Exhibit 2, ¶ 2.1.
4
     Hollinger v. Home State Mut. Ins. Co., 654 F.3d 564 (5th Cir. 2011).
5
    Id. (citations omitted)
6
    Id.
7
    See Company Profile of State Farm Fire and Casualty Company from the Texas Department of
    Insurance’s website, attached hereto as Exhibit 4. Materials printed from government websites have been
    found to be reliable and self-authenticating. See e.g. Johnson v. United Healthcare of Tex., Inc., 167 F.
    Supp. 3d 825, 835 (W.D. Tex. 2016); Riverkeeper v. Taylor Energy Co., LLC, 113 F.Supp.3d 870, 881
    (E.D.La.2015); Williams v. Long, 585 F.Supp.2d 679, 690–91 (D.Md.2008); United States ex rel.
    University Loft Co. v. AGS Enter., Inc., 2016 WL 9462333 (W.D.Tex. June 29, 2016); Kew v. Bank of
    Am., N.A., No. H–11–2824, 2012 WL 1414978, at *3 n. 4 (S.D.Tex. Apr. 23, 2012); Paralyzed Veterans
    of Am. v. McPherson, 2008 WL 4183981, at *7 (N.D.Cal. Sept. 9, 2008); Estate of Gonzales v. Hickman,
                Case 2:19-cv-00026 Document 1 Filed 05/28/19 Page 3 of 5



          B.      The Amount in Controversy Exceeds $75,000.

          8.      The claims asserted by Plaintiff exceeds $75,000.00. Plaintiff’s Original Petition

specifically states that “Plaintiff makes a claim for $95,000.00 under her underinsured bodily

injury policy for the injuries she sustained in this accident.”8

                                               VENUE

          9.      Venue for removal is proper in this district and division under 28 U.S.C. § 1441(a)

because this district and division embrace the place in which the removed action was pending, the

293rd Judicial District Court of Maverick County, Texas, and a substantial part of the events giving

rise to Plaintiff’s claims allegedly occurred in that district.

                                    PROCEDURAL REQUIREMENTS

          10.     A complete copy of the record in the state court action is being requested and will

be filed following receipt.      Plaintiff’s Original Petition Seeking Declaratory Judgment and

Defendant’s Original Answer are attached hereto as Exhibits 2 and 3, respectively. Additionally,

attached as Exhibit 5 is a List of Parties and Counsel relating to this action, and attached as Exhibit

1 hereto is an Index of Matters Being Filed in this action. Each of the exhibits is incorporated

herein and made a part hereof for all pertinent purposes.

          11.     Pursuant to 28 U.S.C. §1446(d), promptly after Defendant files this Notice, written

notice of the filing will be given to Plaintiff, the adverse party.

          12.     Pursuant to 28 U.S.C. §1446(d), a true and correct copy of Defendant’s Notice of

Removal will be filed with the Clerk of 293rd Judicial District Court of Maverick County, Texas,

promptly after Defendant files this Notice.



    2007 WL 3237727, at *2 n. 3 (C.D.Cal. May 30, 2007); E.E.O.C. v. E.I. Du Pont De Nemours & Co.,
    2004 WL 2347559, at *1 (E.D.La. Oct. 18, 2004).
8
    See Exhibit 2, ¶ 6.1.
              Case 2:19-cv-00026 Document 1 Filed 05/28/19 Page 4 of 5



        13.     This Notice of Removal is being filed prior to service of citation and within thirty

(30) days of service of receipt of informal notice of Plaintiff’s Original Petition, and is thus timely

filed under 28 U.S.C. §1446(b). There exists an actual and justiciable controversy between

Plaintiff and Defendant with regard to the legal issues herein and this controversy is within the

jurisdiction of this Court.

                                          CONCLUSION

        WHEREFORE, PREMISES CONSIDERED, Defendant State Farm Fire and Casualty

Company respectfully requests that the above-captioned action now pending in the 293rd Judicial

District Court of Maverick County, Texas be removed to the United States District Court for the

Western District of Texas, Del Rio Division.

                                               Respectfully Submitted,
                                               ORTIZ & BATIS, P.C.


                                               By: /s/ Ray R. Ortiz
                                                      Ray R. Ortiz
                                                      State Bar No. 15324280
                                                      Jonathan Law
                                                      State Bar No. 24028656
                                               10100 Reunion Place, Suite 600
                                               San Antonio, Texas 78216
                                               Telephone: 210/344-3900
                                               Facsimile: 210/366-4301
                                               ray@ob-lawpc.com
                                               jon@ob-lawpc.com
                                               rrosupport@ob-lawpc.com
                                               ATTORNEYS FOR DEFENDANT
                                               STATE FARM FIRE AND CASUALTY COMPANY
            Case 2:19-cv-00026 Document 1 Filed 05/28/19 Page 5 of 5



                                  CERTIFICATE OF SERVICE
        On May 28, 2019, the foregoing document was served in compliance with the Federal
Rules of Civil Procedure by mail, hand delivery, telecopier transmission, or CM/ECF electronic
notice to the following:


Rolando Salinas
KNICKERBOCKER, HEREDIA, SALINAS & SALINAS, P.C.
468 E. Main Street
Eagle Pass, TX 78852-4774
830-773-2582 Facsimile
rsalinas@khjslaw.com



                                                  _/s/ Ray R. Ortiz
                                                  Ray R. Ortiz/Jonathan Law
